             Case 1:19-cv-11350-ADB Document 1 Filed 06/18/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


GREAT AMERICAN INSURANCE COMPANY
OF NEW YORK a/s/o Freemont Lofts                             Civil Action No.: 1:19-cv-11350
Condominium Trust,
                                                                           COMPLAINT
                                Plaintiff
                                                                   JURY TRIAL DEMANDED
vs.

WATTS WATER TECHNOLOGIES, INC.

                                Defendant


                                            THE PARTIES

        1.      At all times hereinafter mentioned, Plaintiff, GREAT AMERICAN INSURANCE

COMPANY OF NEW YORK (“GAIC” or “Plaintiff”), was and is an New York Corporation with its

principal place of business located at 301 East 4th Street, Floor 25, in the City of Cincinnati, County of

Hamilton and State of Ohio.

        2.      At all times hereinafter mentioned, upon information and belief, WATTS WATER

TECHNOLOGIES, INC. (“Defendant” or “Watts”) was and is Delaware Corporation with its principal

place of business located at 815 Chestnut Street, in the City of North Andover, County of Essex, and State

of Massachusetts.

                                  JURISDICTION AND VENUE

        3.      The jurisdiction of this Court is invoked under 28 U.S.C. §1332 as plaintiff and

defendant are citizens of different states and the amount in controversy exceeds the sum of

Seventy-five Thousand and 00/100 Dollars ($75,000.00), exclusive of interest and costs.

        4.      Venue is properly made in this District pursuant to 28 U.S.C. §1391(b)(1) and

(b)(2) as the defendant resides within this District and a substantial part of the events or

omissions giving rise to this claim occurred within this District.

                                                    1
1577505.1
             Case 1:19-cv-11350-ADB Document 1 Filed 06/18/19 Page 2 of 5



                                         BACKGROUND

        5.      At all times relevant herein, Plaintiff’s Subrogor Freemont Lofts Condominium

Trust (“Subrogor” or “Freemont”) was the Condominium Association that operated the

Condominium Building located at 160 Freemont Street, in the City and County of Worcester,

and Commonwealth of Massachusetts. (the “Premises”).

        6.      At all times relevant herein, Plaintiff insured Freemont for inter alia, property

damage pursuant to Policy No. MAC E222157and is subrogated to all of their rights and interests

arising from an incident that occurred at the Premises on or about August 4, 2017.

        7.      Installed at the Premises was a pressure reducing valve manufactured by

Defendant marked Series N223B and Model Number M1 (the “Pressure Reducing Valve”).

        8.      The Pressure Reducing Valve was marked to indicate that it was to reduce water

pressure between 25 to 75 PSI, and was set at 50 PSI.

        9.      The domestic water supply feeding the Premises was 150 PSI.

        10.     Upon information and belief, on or about August 4, 2017, between 1 a.m. to 2

a.m., the Pressure Reducing Valve manufactured by Defendant Watts installed at the Premises

failed due to a manufacturing and/or design defect resulting in a dramatic increase in water

pressure to the fixtures connected to the water supply system

        11.     As a direct and proximate result of the foregoing, the fixtures connected to the

system failed as the water pressure exceeded their designed specifications due to the failure of

the Pressure Reducing Valve.

        12.     As a direct and proximate result of the foregoing, a water infiltration event

occurred resulting in damage to the Premises




                                                2
1577505.1
            Case 1:19-cv-11350-ADB Document 1 Filed 06/18/19 Page 3 of 5



        13.    As a direct and proximate result of the foregoing, Plaintiff GAIC, pursuant to its

policy of insurance, was caused to pay damages in excess of Two Hundred Eight Seven

Thousand Nine Hundred Eighty-Two Dollars ($287,982.00), and is now, therefore, subrogated to

all the rights and interests of its Subrogor herein.

               COUNT I - Negligent Manufacture, Design, and Failure to Warn

        14.    Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

“1” through “13” of this complaint as if set forth herein in full.

        15.    Defendant Watts, its agents, representatives and/or employees had a duty to

properly design, manufacture, assemble, distribute and place into the stream of commerce

Pressure Reducing Valves, which were foreseeably safe, and would not create a hazardous

condition by the ordinary use of such product

        16.    Defendant Watts, its agents, representatives and/or employees breached that duty

by failing to properly design, manufacture, assemble, distribute and place into the stream of

commerce Pressure Reducing Valves, including the Subject Pressure Reducing Valve, which

were foreseeably safe, and would not create a hazardous condition by the ordinary use of such

product

        17.    Such Pressure Reducing Valves, including the Subject Pressure Reducing Valve,

were designed, manufactured, assembled and/or placed into the stream of commerce in such a

way that the Pressure Reducing Valve could fail and result in foreseeable damage.

        18.    No such warning was provided by defendant, its agents, representatives and/or

employees that a hazardous condition could be created if a Pressure Reducing Valve failed.

        19.    Upon information and belief, on or about August 4, 2017, between 1 a.m. to 2

a.m., the Pressure Reducing Valve manufactured by Defendant Watts at the Premises failed due



                                                   3
1577505.1
            Case 1:19-cv-11350-ADB Document 1 Filed 06/18/19 Page 4 of 5



to a manufacturing and/or design defect resulting in a dramatic increase in water pressure to the

fixtures connected to the water supply system

        20.    As a direct and proximate result of the foregoing, the fixtures connected to the

system failed as the water pressure exceeded their designed specifications due to the failure of

the Pressure Reducing Valve.

        21.    As a direct and proximate result of the foregoing, a water infiltration event

occurred resulting in damage to the Premises

        22.    As a direct and proximate result of the foregoing, Plaintiff GAIC, pursuant to its

policy of insurance, was caused to pay damages in excess of Two Hundred Eight Seven

Thousand Nine Hundred Eighty-Two Dollars ($287,982.00), and is now, therefore, subrogated to

all the rights and interests of its Subrogor herein.

        WHEREFORE, plaintiff demand judgment on all causes of action against Defendant in

an amount to be determined at trial, but in excess of Two Hundred Eight Seven Thousand Nine

Hundred Eighty-Two Dollars ($287,982.00), together with pre-judgment and post judgment

interest, the costs and disbursements of this action, and all other and further relief the court

deems just and proper.

                                COUNT II – Breach of Warranties

        23.    Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

“1” through “22” of this complaint as if set forth herein in full

        24.    Defendant Watts designed, manufactured, fabricated, constructed, supplied,

distributed, and/or sold a product, namely the Pressure Reducing Valve.

        25.    Defendant Watts expressly and impliedly warranted that its product was safe,

merchantable and fit for its intended uses. Watts was a merchant with respect to goods of the



                                                   4
1577505.1
            Case 1:19-cv-11350-ADB Document 1 Filed 06/18/19 Page 5 of 5



kind involved in the Incident. Watts knew or had reason to know of the particular purposes for

which the Pressure Reducing Valve were required and that Freemont was relying on Watts’ skill

and judgment to select and/or furnish suitable products. Watts also knew or had reason to know

that Freemont, and those utilizing the product, relied on the warranties made by Watts. Watts

breached its warranties because the Pressure Reducing Valve was unsafe, not of merchantable

quality, and unfit for its intended uses and purposes. The damages and destruction suffered by

Freemont and GAIC were a direct and proximate result of the breaches of said warranties by

Watts. Due notice has been given Watts of its breaches of warranties.



        WHEREFORE, plaintiff demand judgment on all causes of action against Defendant in

an amount to be determined at trial, but in excess of Two Hundred Eight Seven Thousand Nine

Hundred Eighty-Two Dollars ($287,982.00), together with pre-judgment and post judgment

interest, the costs and disbursements of this action, and all other and further relief the court

deems just and proper.

                                                    Respectfully submitted,
                                                    Plaintiff,
                                                    By its attorneys,



                                                    /s/ Brett R. Corson
                                                    Brett R. Corson, BBO #677644
                                                    SLOANE AND WALSH, LLP
                                                    One Center Plaza
                                                    Boston, MA 02108
                                                    (617) 523-6010
                                                    bcorson@sloanewalsh.com

Dated: June 18, 2019




                                               5
1577505.1
